Citation Nr: 1016399	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, as secondary to service-connected residuals of a 
fracture of the left fifth toe.  

2.  Entitlement to service connection for bilateral hip 
disability, as secondary to the service-connected residuals 
of a fracture of the left fifth toe.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to 
September 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 RO rating 
decision that denied service connection for a bilateral knee 
disability and for a bilateral hip disability as secondary to 
the service-connected residuals of a fracture of the left 
fifth toe.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in January 2008.  

These matters were most recently before the Board in April 
2008, when the case was remanded to the RO.  The purpose of 
the remand was to obtain current VA treatment records, and to 
schedule the Veteran for a VA orthopedic examination.  The 
Board finds there has been substantial compliance with its 
April 2008 remand directives.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  


FINDINGS OF FACT

1.  The Veteran is not show to have manifested complaints or 
findings of any knee or hip disorders in service.  

2.  The currently demonstrated mild bilateral knee 
osteoarthritis and rheumatoid arthritis are not shown to be 
due to an injury or other event of the Veteran's active 
service; nor is either shown to have been caused or 
aggravated by the service-connected residuals of a fracture 
of the left fifth toe.  

3.  The currently demonstrated mild bilateral hip 
osteoarthritis and rheumatoid arthritis are not shown to be 
due to an injury or other event of the Veteran's active 
service; nor is either shown to have been caused or 
aggravated by the service-connected residuals of a fracture 
of the left fifth toe.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability due 
to disease or injury that was incurred in or aggravated by 
active service; nor is any shown to be proximately due to or 
the result of the service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).  

2.  The Veteran does not have a bilateral hip disability due 
to disease or injury that was incurred in or aggravated by 
active service; nor is any shown to be proximately due to or 
the result of the service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim.  Those elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in May 2006, September 2006, 
and May 2008, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  

Additionally, these letters specifically informed the Veteran 
as to disability ratings and effective dates.  As noted 
above, the claim was readjudicated via an SSOC issued in 
March 2010.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA and private treatment 
records, and VA examination reports.  Also of record and 
considered in connection with the appeal are the Veteran and 
his spouse's hearing testimony, along with various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Effective on October 10, 2006, 38 C.F.R. § 3.310 was amended 
to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  

The amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, his and 
his wife's testimony, private and VA treatment records and VA 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

By way of procedural background, the Board notes that a 
December 1966 RO rating decision granted entitlement to 
service connection for the residuals of a fracture of the 5th 
left toe and assigned a noncompensable (0 percent) 
evaluation, effective from September 21, 1966.  A January 
1980 RO rating decision granted an increased evaluation to 10 
percent for the service-connected residual fracture of the 
fifth left toe, effective from September 14, 1979.  

In March 2006 the Veteran filed a claim for entitlement to 
service connection for hip and knee disabilities as secondary 
to the service-connected toe disability.  In his January 2008 
Board hearing testimony, he contended that he first noticed 
problems with his knees and hips at the age of 25, 
approximately 3 years after he was discharged from service 
that he believes was directly caused by his service-connected 
residuals of a fracture of the left fifth toe because he 
walks with an altered gait.  

Based upon the evidence of record as described in detail 
below, the Board finds the Veteran is not shown to have 
bilateral knee or hip disorders that are shown to be due to 
an injury or other event of the Veteran's active service, or 
shown to have been caused or aggravated by the service-
connected residuals of a fracture of the left fifth toe.  

The Board notes initially that the service treatment records 
are negative for any complaints or findings referable to any 
knee or hip disorders.  

Moreover, evidence of knee and hip disorders were not shown 
in the record until many years after the Veteran was 
discharged from service.  This is strong evidence against a 
finding of any continuity of symptomatology.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  

A July 1979 VA orthopedic examination report shows findings 
of an even and stable gait, and that the Veteran did not wear 
special footwear.  A December 1998 VA examination report 
indicates upon examination of the foot that the Veteran 
walked, heel and toe, without difficulty, and displayed a 
normal gait.  Further, the examiner noted that examination of 
the sole revealed a normal wear pattern.  

VA and private treatment records, dated from June 2005 to 
December 2007, revealed findings of pain, arthralgias, 
osteoarthritis and rheumatoid arthritis in both the hips and 
the knees, bilaterally.  Specifically, a July 2005 private 
treatment record reflects a reported history of pain in the 
lower back and hips beginning in September 2004.  The 
diagnoses included trochanteric bursitis, osteoarthritis of 
the hip, and degenerative disc disease of the spine.  
Notably, the Veteran has consistently denied suffering any 
injury, both in service and post service, to his knees or 
hips.  

Significantly, in April 2006 and June 2006 private opinion 
letters, two private physicians opined that the Veteran's hip 
and knee problems were exacerbated by his service-connected 
residuals of a foot injury suffered in 1966 due to his 
altered biomechanics including an abnormal gait pattern 
during the symptomatic episodes related to his foot injury 
and resulting deformity.  

A June 2006 VA feet examination report shows diagnoses of 
residuals of the left fifth toe fracture, bilateral tailor's 
bunions, and submetatarsal five calluses of the left foot 
which was significantly thicker than the right foot.  The 
examiner noted that these calluses were due to abnormal 
weight-bearing from the fifth toe fracture.  

In conjunction with the current appeal the Veteran underwent 
a VA joints examination which reflects an opinion that the 
Veteran's left hip condition and left knee condition were not 
at least as likely as not secondary to the service-connected 
fractured fifth toe.  The examiner noted that it could not be 
determined if the hip and knee disorders were aggravated by 
the fifth toe residuals of fracture, nor could the examiner 
provide the etiology of the hip and knee disorders to 
determine if these disorders were aggravated by the fractured 
foot, without resorting to mere speculation.  

A VA examination in October 2006 conducted by a different VA 
examiner shows that the Veteran complained of a left foot 
injury in 1966 caused an intermittent limp, which has led to 
hip and knee pain.  He claimed to currently suffer from daily 
pain for which he takes Etodolac, Cyclobenzaprine, Celebrex, 
and Hydrocodone with relief, but denied using any assistive 
device.  The examiner noted that X-ray testing of the left 
hip in June 2005 showed osteoarthritis.  The examiner 
indicated that there was no evidence of the Veteran 
sustaining any injury to his knee or hip, and there is no 
objective documentation of him having a limp between 1966 and 
today, a 40 year gap.  The examiner therefore concluded that 
it would be purely speculative to make any definitive 
statement regarding causation of the left hip strain and left 
patellar femoral syndrome.  The examiner noted, however, that 
if, in fact, the Veteran had a limp for the 40 year period 
since 1966, then it would be at least as likely as not that 
the hip and knee were secondary to the foot disability.  

Notably, an award of service connection may not be based on 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Most recently, the Veteran underwent a third VA joints 
examination in January 2010.  The Veteran reported bilateral 
hip and knee pain 5 years prior, and denied experiencing 
civilian injuries to his bilateral knees and hips.  The 
Veteran stated that when he was last treated for his left 
knee and left hip pain, it was more severe, but he did have 
right side pain at the time as well.  The examiner noted that 
the Veteran has been placed on oral pain medications and is 
currently being treated for rheumatoid arthritis.  

The Veteran was observed as able to stand for 15 to 30 
minutes, and able to walk more than 1/4th of a mile but less 
than 1 mile.  Further, upon physical examination, it was 
noted that he displayed antalgic gait with poor propulsion, 
and that inflammatory arthritis was present as an active 
process.  X-ray testing revealed no acute facture or 
dislocation for either the hips or the knees, bilaterally.  
Moreover, a small intrabursal or intracapsular body adjacent 
to the left greater trochanter was seen only on the anterior-
posterior view of the left hip; mild osteoarthritis and mild 
ischial enthesopathy was shown for the right hip; very mild 
tricompartmental osteoarthritis and small suprapatellar joint 
effusion was shown for the left knee; and mild osteoarthritis 
which was tricompartmental, small suprapatellar joint 
effusion, and vascular calcification was shown for the left 
knee.  

Here, the Veteran was diagnosed with mild bilateral knee 
osteoarthritis, mild bilateral hip osteoarthritis, and 
moderate rheumatoid arthritis.  The examiner provided an 
opinion as to the nature and likely etiology of both the hip 
and knee disorders, finding that they are not at least as 
likely as not related to the Veteran's military service or to 
the service-connected residuals of his left fifth toe injury.  
Additionally, the examiner attributed the Veteran's current 
bilateral knee and hip disorders to the natural aging process 
and rheumatoid arthritis.  

The Board finds the January 2010 VA examiner's opinion 
persuasive on the question of medical relationship between 
any current bilateral knee and hip disorders and service, 
inasmuch as the opinion clearly was based upon both 
examination of the Veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470- 471 (1993).  

Despite contradictory opinions from private and VA 
practitioners that the Veteran's hip and knee problems were 
exacerbated by his service-connected residuals of a foot 
injury, due to altered biomechanics including an abnormal 
gait pattern during the symptomatic episodes, the Board finds 
that the January 2010 examiner's opinion is most persuasive 
on the question of the existence of a nexus.  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Moreover, although the Veteran has asserted that he suffered 
knee and hip disorders at the age of 25, the medical evidence 
of record reflects that it was not until 2005 that he began 
to experience problems with his knees and hips.  As noted in 
the July 1979 and December 1998 VA examination reports, the 
Veteran had an even and stable gait, did not wear special 
footwear, walked, heel and toe, without difficulty, and had a 
sole that revealed a normal wear pattern.  

Accordingly, as the preponderance of the evidence is against 
the claim, the claims of service connection for a bilateral 
knee disorder and for a bilateral hip disorder must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.310.  The benefit-of-the-doubt rule is 
not for application. See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

Entitlement to service connection for bilateral knee 
disabilities, as secondary to the service-connected residuals 
of a fracture of the left fifth toe is denied.  

Entitlement to service connection for bilateral hip 
disabilities, as secondary to the service-connected residuals 
of a fracture of the left fifth toe is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


